 Case 3:20-cr-02399-JLS Document 19 Filed 10/14/20 PageID.30 Page 1 of 1



1
2
3                           UNITED STATES DISTRICT COURT
4                         SOUTHERN DISTRICT OF CALIFORNIA
5
6    UNITED STATES OF AMERICA,                 CASE NO.: 20-CR-2399-JLS
7                         Plaintiff,
8          v.                                  ORDER CONTINUING MOTION
9                                              HEARING AND TRIAL SETTING
     LUIS NUNO-URIARTE,
10                        Defendant.
11
12         IT IS HEREBY ORDERED that Mr. Nuno-Uriarte’s motion hearing and
13   trial setting currently scheduled for October 16, 2020, be continued to November 20,

14   2020, at 1:30 p.m.

15         IT IS FURTHER ORDERED that time be excluded under the Speedy Trial

16   Act at 18 U.S.C. § 3161(h)(1)(D).

17          SO ORDERED.

18   Dated: October 14, 2020
19
20
21
22
23
24
25
26
27
28
